[DO NOT PUBLISH]

                        IN THE UNITED STATES COURT OF APPEALS

                               FOR THE ELEVENTH CIRCUIT
                                ________________________           FILED
                                                          U.S. COURT OF APPEALS
                                       No. 10-12371         ELEVENTH CIRCUIT
                                   Non-Argument Calendar      JANUARY 4, 2011
                                 ________________________        JOHN LEY
                                                                  CLERK
                            D.C. Docket No. 1:03-cr-20632-WPD-2

UNITED STATES OF AMERICA,

lllllllllllllllllllll                                                Plaintiff-Appellee,

                                           versus

JACQUELINE JACKSON,

lllllllllllllllllllll                                             Defendant-Appellant.

                                ________________________

                          Appeal from the United States District Court
                              for the Southern District of Florida
                                ________________________

                                       (January 4, 2011)

Before DUBINA, Chief Judge, TJOFLAT and CARNES, Circuit Judges.

PER CURIAM:

         Appellant Jacqueline Jackson appeals her 36-month total sentence, imposed

after the district court found that she violated the terms of her supervised release.
On appeal, Jackson argues that her sentence was both procedurally and

substantively unreasonable. Jackson contends that the sentence was procedurally

unreasonable because the district court failed to identify the correct legal standard

in finding that she violated the conditions of her supervised release. Specifically,

she asserts that the district court merely found that she was guilty of the charged

violations “under the totality of the circumstances.” According to Jackson, her

sentence also was substantively unreasonable because it was “greater than

necessary to achieve the goals of sentencing as outlined in [18 U.S.C.] § 3553(a).”

      Ordinarily, we review a sentence imposed upon revocation of supervised

release for reasonableness. United States v. Sweeting, 437 F.3d 1105, 1106-07

(11th Cir. 2006). Our “substantive review of sentences is deferential” and “only

look[s] to see if the district court abused its discretion by committing a clear error

in judgment.” United States v. Irey, 612 F.3d 1160, 1165 (11th Cir. 2010) (en

banc). Review for abuse of discretion applies to “all sentences, whether within or

without the guidelines . . . .” Id. at 1186 (citing Gall v. United States, 552 U.S. 38,

46, 128 S. Ct. 586, 594 (2007)).

      We review arguments raised for the first time on appeal for plain error.

United States v. Bacon, 598 F.3d 772, 777 (11th Cir. 2010). An argument will not

be preserved for appeal unless the appellant stated it clearly “enough to inform the

                                           2
district court of the legal basis for the objection . . . .” United States v. Massey,

443 F.3d 814, 819 (11th Cir. 2006). Under plain-error review, we can only make

corrections if there is an error, that is plain, and that affects substantial rights.

United States v. Rodriguez, 398 F.3d 1291, 1298 (11th Cir. 2005). If these criteria

are met, we have the discretion to correct the error, but only if it “seriously affects

the fairness, integrity or public reputation of judicial proceedings.” United States

v. Olano, 507 U.S. 725, 736, 113 S. Ct. 1770, 1779 (1993) (quotation and

alteration omitted).

       A sentence may be procedurally or substantively unreasonable. Gall, 552

U.S. at 51, 128 S. Ct. at 597. A sentence may be procedurally unreasonable if the

district court (1) improperly calculates the guideline range, (2) treats the

Guidelines as mandatory, (3) fails to consider the appropriate § 3553(a) factors,

(4) selects a sentence based on clearly erroneous facts, or (5) fails to adequately

explain the chosen sentence, including an explanation for any deviation from the

guidelines range. Id. A district court, however, is not required to state that it has

explicitly considered each of the § 3553 factors or to discuss each factor. United

States v. Dorman, 488 F.3d 936, 938 (11th Cir. 2007).

       In reviewing the substantive reasonableness of a sentence, we consider “the

totality of the circumstances” to determine whether the sentence achieves the goals

                                             3
outlined in § 3553(a). United States v. Sarras, 575 F.3d 1191, 1219 (11th Cir.

2009). A sentence may be substantively unreasonable where a district court

“unjustifiably relied” on a single § 3553(a) factor, failed to consider relevant

factors, chose the sentence arbitrarily, or considered impermissible factors in

selecting the sentence. Id. Although the district court must provide a “sufficiently

compelling” justification to support a sentence that varies outside the Guidelines,

we will not presume that a sentence outside the Guidelines is unreasonable.

United States v. Mateos, No. 08-17178, slip op. at *32 (11th Cir. Oct. 19, 2010).

In addition, the text of § 3553(a) requires the district court to “impose a sentence

sufficient, but not greater than necessary” to comply with the goals of sentencing

as outlined in that section. 18 U.S.C. § 3553(a) (emphasis added). Accordingly, §

3553(a) requires “not merely that a sentencing court when handing down a

sentence be stingy enough to avoid one that is too long, but also that it be

generous enough to avoid one that is too short.” Irey, 612 F.3d at 1197.

      After reviewing the record and reading the parties’ briefs, we conclude that

the district court did not plainly err in failing to state the standard of proof that

applied at sentencing, and even if the court had applied the wrong standard, the

record amply supported the court’s finding that Jackson violated the terms of her

supervised release. In addition, we conclude that the district court did not impose

                                            4
a sentence that was “greater than necessary” to achieve the goals of § 3553(a),

and, given the need to protect the public and Jackson’s history of violations of

both probation and supervised release, the district court did not plainly err in

sentencing Jackson above the guideline range. Accordingly, we affirm Jackson’s

total sentence.

      AFFIRMED.




                                          5